The opinion of the court was delivered by
Coulter, J.
Hubbard was called to prove that at the time of the service of the attachment the note and bill were the property .of Holmes & Hubbard. He was rejected for that purpose on the ground of interest. It had been proved that the bill was endorsed in the regular course of business. The endorser, therefore, whose name was on the paper, could not be examined to show that the endorsement was collusive or fraudulent, or that after the endorsement, the property in the bill still remained in him. After a bill has been regularly negotiated, an endorser cannot be examined to impair or change the rights of the endorsee as they existed at the time of the endorsement; he may be examined as to subsequent facts, which go to show that the bill was paid or became invalid subsequently to his endorsement. All the other points raised in this cause are ruled in Mitchell v. Welch, the case just decided.
Judgment affirmed.